

114 SRES 432 RS: Supporting respect for human rights and encouraging inclusive governance in Ethiopia.
U.S. Senate
2016-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 536114th CONGRESS2d SessionS. RES. 432IN THE SENATE OF THE UNITED STATESApril 20, 2016Mr. Cardin (for himself, Ms. Cantwell, Mrs. Murray, Mr. Markey, Mr. Coons, Mr. Menendez, Mr. Leahy, Mr. Franken, Mr. Durbin, Ms. Klobuchar, Mr. Rubio, Mr. Brown, Mr. Bennet, Mr. Merkley, Mr. Kirk, Mr. Wyden, Mr. Peters, Mr. Sanders, and Mr. Gardner) submitted the following resolution; which was referred to the Committee on Foreign RelationsJune 28, 2016Reported by Mr. Corker, without amendmentRESOLUTIONSupporting respect for human rights and encouraging inclusive governance in Ethiopia.
	
 Whereas the first pillar of the 2012 United States Strategy Toward Sub-Saharan Africa is to strengthen democratic institutions, and the United States Agency for International Development Democracy, Human Rights, and Governance Strategy states that strong democratic institutions, respect for human rights, and participatory, accountable governance are crucial elements for improving people’s lives in a sustainable way;
 Whereas the third pillar of the 2012 United States Strategy Toward Sub-Saharan Africa is to advance peace and security, including supporting security sector reform;
 Whereas democratic space in Ethiopia has steadily diminished since the general elections of 2005; Whereas elections were held in 2015 in which the ruling Ethiopian People’s Revolutionary Democratic Front claimed 100 percent of parliamentary seats;
 Whereas the 2014 Department of State Human Rights Report on Ethiopia cited serious human rights violations, including arbitrary arrests, killings, and torture committed by security forces as well as restrictions on freedom of expression and freedom of association, politically motivated trials, harassment, and intimidation of opposition members and journalists;
 Whereas the Government of Ethiopia has repeatedly abused laws such as the 2009 Anti-Terrorism Proclamation to limit press freedom, silence independent journalists, and persecute members of the political opposition;
 Whereas laws such as the 2009 Charities and Societies Proclamation have been used to restrict the operation of civil society and nongovernmental organizations in Ethiopia across a range of purposes, particularly those investigating alleged violations of human rights by governmental authorities;
 Whereas the case of the Zone 9 Bloggers, whose arrest, detention, and trials on terrorism charges brought international attention to the restrictions on press freedom in Ethiopia, is indicative of the coercive environment in which journalists operate;
 Whereas the Ethiopian Human Rights Council reports at least 102 protestor deaths, and according to Human Rights Watch, Ethiopian security forces have killed at least 200 peaceful protestors in the Oromia region, and that number is likely higher;
 Whereas state-sponsored violence against those exercising their rights to peaceful assembly in Oromia and elsewhere in the country, and the abuse of laws to stifle journalistic freedoms, stand in direct contrast to democratic principles and in violation of Ethiopia’s constitution; and
 Whereas, during President Barack Obama’s historic visit to Addis Ababa in July 2015, Prime Minister Hailemariam Desalegn expressed his government’s commitment to deepen the democratic process and work towards the respect of human rights and improving governance, and noted the need to step up efforts to strengthen institutions: Now, therefore, be it
	
 That the Senate— (1)condemns—
 (A)killings of peaceful protesters and excessive use of force by Ethiopian security forces; (B)arrest and detention of journalists, students, activists and political leaders who exercise their constitutional rights to freedom of assembly and expression through peaceful protests; and
 (C)abuse of the Anti-Terrorism Proclamation to stifle political and civil dissent and journalistic freedoms;
 (2)urges protesters in Ethiopia to refrain from violence; (3)calls on the Government of Ethiopia—
 (A)to halt the use of excessive force by security forces; (B)to conduct a full, credible, and transparent investigation into the killings and instances of excessive use of force that took place as a result of protests in the Oromia region and hold security forces accountable for wrongdoing through public proceedings;
 (C)to release dissidents, activists, and journalists who have been jailed, including those arrested for reporting about the protests, for exercising constitutional rights;
 (D)to respect the right to freedom of peaceful assembly and guarantee freedom of the press and mass media in keeping with Articles 30 and 29 of the Ethiopian constitution;
 (E)to engage in open and transparent consultations relative to its development strategy, especially those strategies that could result in people’s displacement from land; and
 (F)to repeal proclamations that— (i)can be used as a political tool to harass or prohibit funding for civil society organizations that investigate human rights violations, engage in peaceful political dissent, or advocate for greater political freedoms; or
 (ii)prohibit or otherwise limit those displaced from their land from seeking remedy or redress in courts, or that do not provide a transparent, accessible means to access justice for those displaced;
 (4)calls on the Secretary of State to conduct a review of security assistance to Ethiopia in light of recent developments and to improve transparency with respect to the purposes of such assistance to the people of Ethiopia;
 (5)calls on the Administrator of the United States Agency for International Development to immediately lead efforts to develop a comprehensive strategy to support improved democracy and governance in Ethiopia;
 (6)calls on the Secretary of State, in conjunction with the Administrator of the United States Agency for International Development, to improve oversight and accountability of United States assistance to Ethiopia pursuant to expectations established in the President’s 2012 Strategy Toward Sub-Saharan Africa; and
 (7)stands by the people of Ethiopia, and supports their peaceful efforts to increase democratic space and to exercise the rights guaranteed by the Ethiopian constitution.June 28, 2016Reported without amendment